Blandford, Justice.
The plaintiff in error was indicted for the crime of murder ; he was placed upon his trial, and found guilty by the jury. He moved for a new trial upon several grounds, which motion was overruled by the court, and he excepted.
1. One of the grounds of the motion is, that the court committed error in refusing to grant a continuance on account of the absence of a witness. This witness was a physician who had testified before the coroner’s inquest. It appears from the record that the accused had counsel assigned him several days before the case was called, and if any diligence had been observed by them, they could have procured the attendance of this absent witness. All the diligence shown by them was the placing of a subpoena in the hands of the sheriff of Sumter county; and while it was shown that the witness lived either in Georgia or Florida, no further means were taken by counsel for the accused to procure the attendance of this witness. Besides, the evidence which they proposed to show by him was such evidence as might have been shown by any other physician. We do not think the court committed error in refusing to grant a continuance of the case upon the ground stated.
2. There were various other grounds taken in the motion for a new trial, nmong others, that the verdict was contrary to law and the evidence, and without evidence to support it. Wo are satisfied from the evidence adduced on the trial of this case that there was sufficient evidence to support the verdict, and that the same was not contrary to law.
*4953. It is further alleged that the court committed error* in some of the instructions given by it to the jury, and in refusing to give certain requests made by counsel for the plaintiff in error. We have examined carefully the whole charge of the court in this case. We are satisfied it is a very full, fair and able charge; that the* court gave the whole law, as applicable to this case, in, charge to the jury, and as favorably to the accused as. he had any right to expect. There was no defence or-theory of the defendant left out in these instructions to the jury, and the requests made by counsel for the plaintiff in error, while they appear to be sound law, were, im our opinion, fully covered by the charge of the court.. The judgment of the court below is Affirmed.